EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement, dated July 1, 2007 (the “Commencement Date”), is between Reprints Desk, Inc., a Delaware corporation (the “Company”), Derycz Scientific, Inc., a Nevada corporation (“Derycz”), Pools Press, Inc., an Illinois corporation (“Pools”) and Janice Peterson, an individual residing at(“Executive”). 1. Position and Responsibilities (a) Position. Executive is employed by the Company to render services to the Company in the position of Head of Publisher Relations as well as serving as a director on the Boards of the Company, Pools and DeryczExecutive shall perform such duties and responsibilities as are normally related to such position in accordance with the standards of the industry and any additional duties now or hereafter assigned to Executive by the Company. Executive shall abide by the rules, regulations, and practices as adopted or modified from time to time in the Company’s sole discretion. (b) Other Activities. Except upon the prior consent of the Company, Executive will not, during the term of this Agreement, (i) accept any other employment, or (ii) engage, directly or indirectly, in any other business activity (whether or not pursued for pecuniary advantage) that might interfere with Executive’s duties and responsibilities hereunder or create a conflict of interest with the Company. (c) No Conflict. Executive represents and warrants that Executive’s execution of this Agreement, Executive’s employment with the Company, and the performance of Executive’s proposed duties under this Agreement shall not violate any obligations Executive may have to any other employer, person or entity, including any obligations with respect to proprietary or confidential information of any other person or entity. (d) Term. The term of employment of Executive by the Company pursuant to this Employment Agreement shall be for the period commencing on the Commencement Date and ending on June 30, 2010, or such earlier date that Employee’s employment is terminated in accordance with the provisions of this Employment Agreement. 2. Compensation and Benefits (a) Base Salary. In consideration of the services to be rendered under this Agreement, the Company shall pay Executive a salary at the rate of Sixty Thousand Dollars ($60,000) per year (“Base Salary”). The Base Salary shall be paid in accordance with the Company’s regularly established payroll practice.Executive’s Base Salary will be reviewed from time to time in accordance with the established procedures of the Company for adjusting salaries for similarly situated employees and may be adjusted in the sole discretion of the Company. (b) Commissions. Executive shall be responsible for identifying publishers from whom the Company purchases reprints or permissions to reproduce published materials and for negotiating any contracts providing discounts to the Company on such materials as well as publisher service bureau contracts.Executive shall also be responsible for identifying publishers for whom Pools could procure exclusive rights to print such publisher’s reprints. (i) The Company will pay Executive a guaranteed advance on the commissions described below in sections 2(b)(iii) and (v) of Thirty Thousand Dollars ($30,000) per year. This advance on commissions shall be paid in accordance with the Company’s regularly established payroll practice. (ii) Pools will pay Executive a commission of five percent (5%) of the first year’s sales revenues and two and one-half percent (2.5%) of the second year’s sales received by Pools under any agreementbetween Pools and a publisher which Executive identifies and negotiates on behalf of Pools (the “Pools Commission”).The Pools Commission will be paid by Pools annually on or before the first business day of August, for the annual period ending June 30. (iii) The Company will pay Executive a commission on each contract of two percent (2%) of the total discount received by the Company on its purchases under any publisher discount contract, except a contract with Elsevier, which Executive identifies and negotiates on behalf of the Company (the “Discount Commission”).The Discount Commission will be paid by the Company annually on or before the first business day of August, for the annual period ending June 30. Contracts that are renewed or renegotiated may be eligible for Discount Commission as the Company and shall agree in writing from time to time. (iv) The Company will pay Executive a commission of one percent (1%) of the total revenue received by the Company during the first year under any publisher service bureau contract which Executive identifies and negotiates on behalf of the Company (the “Service Bureau Commission”).The Service Bureau Commission will be paid by the Company annually on or before the first business day of August, for the annual period ending June 30. (v) The Company will pay Executive additional commissions to be agreed upon if the Company obtains an agreement which Executive identifies and negotiates on behalf of the Company for print rights and a reprint price list from particular publishers (the “Print Rights Commission”) . (vi) The Company will pay Executive a commission of five percent (5%) of the Company's share of any financial settlement that either the Company or a participating publisher negotiates with a copyright infringing company (the “Infringement Alert Commission”).The Infringement Alert Commission will be paid by the Company within thirty (30) days after the Company has received payment for its share of such financial settlement (c) Benefits. Executive shall be eligible to participate in the benefits made generally available by the Company to its employees, in accordance with the benefit plans established by the Company, and as may be amended from time to time in the Company’s sole discretion. (d) Expenses. The Company shall reimburse Executive for reasonable business expenses incurred in the performance of Executive’s duties hereunder in accordance with the Company’s expense reimbursement guidelines. 3. At-Will Employment; Termination By Company (a) At-Will Termination by Company.
